INTERNATIONAL FLAVORS & FRAGRANCES INC.

--------------------------------------------------------------------------------

Restated and Amended
Executive Separation Policy Document
(As Amended through and including December 13, 2004)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


INTERNATIONAL FLAVORS & FRAGRANCES INC.

--------------------------------------------------------------------------------

Executive Separation Policy

--------------------------------------------------------------------------------


Page 1. Purpose 1    2. Definitions 1    3. Eligibility 5    4. Severance
Payments and Benefits 6    5. Acceleration of Equity Awards Upon a Change in
Control; Certain Provisions Applicable to Equity Awards 6   6. Excise Tax
Gross-Up 6    7. Employee Obligations and Conditions to Receipt of Payments and
Benefits 9   8. Other Provisions Applicable to Severance Payments and Benefits
12   9. Other Plans and Policies; Non-Duplication of Payments or Benefits 13  
10. Miscellaneous 14


--------------------------------------------------------------------------------


INTERNATIONAL FLAVORS & FRAGRANCES INC.

Executive Separation Policy

        1.        Purpose. The purpose of this International Flavors &
Fragrances Inc. Executive Separation Policy (the “Policy”) is to provide certain
severance payments and benefits to designated officers and other key executives
and employees of the Company and its subsidiaries (each, an “Employee”) in the
event of termination of employment (i) prior to or more than two years after a
Change in Control or (ii) within two years after a Change in Control. This
Policy shall not affect the right of the Company or a subsidiary to terminate an
Employee’s employment with or without Cause.

        2.        Definitions. The following definitions are applicable for
purposes of this Policy (including in any Annex hereto), in addition to terms
defined in Section 1 above:


    (a)               “Annual Compensation” means the sum of salary and annual
incentive compensation, calculated as follows:


    (i)        Salary shall be calculated as the Employee’s annual salary with
the Company and its subsidiaries at the highest rate in effect at any time
during the five years preceding termination of employment; and


    (ii)        Annual incentive shall be calculated as the greater of
Employee’s average annual incentive award paid for performance in the three
years preceding the year of termination under the AIP or the Employee’s target
annual incentive for the year of termination.


    (b)               “AIP” means any plan or arrangement of the Company
providing cash-denominated bonuses for annual performance.


    (c)        “Beneficiary” means any family member or members, including by
marriage or adoption, any trust in which the Employee or any family member or
members have more than 50% of the beneficial interest, and any other entity in
which the Employee or any family member or members own more than 50% of the
voting interests, in each case designated by the Employee in his most recent
written Beneficiary designation filed with the Committee as entitled to receive
payments or benefits in connection with this Policy or, if there is no surviving
designated Beneficiary, then the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive payments or benefits in
connection with this Policy on behalf or in lieu of such non-surviving
designated Beneficiary.


    (d)        “Cause” means (i) the willful and continued failure by the
Employee to perform substantially his duties with the Company (other than any
such failure resulting from the Employee’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Employee by the Chairman of the Board of Directors or the President of the
Company which specifically identifies the manner in which the Employee has not
substantially performed his duties, (ii) the willful engagement by the Employee
in conduct which is not authorized by the Board of Directors of the Company or
within the normal course of the Employee’s business decisions and is known by
the Employee to be materially detrimental to the best interests of the Company
or any of its subsidiaries, including any misconduct that results in material
noncompliance with any financial reporting requirement under the Federal
securities laws if such noncompliance results in an accounting restatement (as
these terms are used in Section 304 of the Sarbanes-Oxley Act of 2002), or (iii)
the willful engagement by the Employee in illegal conduct or any act of serious
dishonesty which adversely affects, or, in the reasonable estimation of the
Board of Directors of the Company, could in the future adversely affect, the
value, reliability or performance of the Employee to the Company in a material
manner. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board of Directors of the Company or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Employee in good faith and in the best interests
of the Company. Notwithstanding the foregoing, an Employee shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Employee a copy of the resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors after reasonable notice to the Employee and an opportunity
for him, together with his counsel, to be heard before the Board of Directors,
finding that, in the good faith opinion of the Board of Directors, the Employee
was guilty of the conduct set forth above in (i), (ii) or (iii) of this Section
2(c) and specifying the particulars thereof in detail.


--------------------------------------------------------------------------------

    (e)        A “Change in Control” shall be deemed to have occurred if, after
the Effective Date and while the affected Employee is employed by the Company or
a subsidiary, there shall have occurred any of the following:


    (i)        Any “person,” as such term is used in Section 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “40% Beneficial
Owner.” For purposes of this provision, a “40% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “40% Beneficial Owner” shall
not include any person who was a beneficial owner of outstanding voting
securities of the Company at February 20, 1990, or any person or persons who was
or becomes a fiduciary of any such person or persons who is, or in the
aggregate, are a “40% Beneficial Owner” (an “Existing Shareholder”), including
any group that may be formed which is comprised solely of Existing Shareholders,
unless and until such time after February 20, 1990 as any such Existing
Shareholder shall have become the beneficial owner (other than by means of a
stock dividend, stock split, gift, inheritance or receipt or exercise of, or
accrual of any right to exercise, a stock option granted by the Company or
receipt or settlement of any other stock-related award granted by the Company)
by purchase of any additional voting securities of the Company; and provided
further, that the term “40% Beneficial Owner” shall not include any person who
shall become the beneficial owner of 40% or more of the combined voting power of
the Company’s then-outstanding voting securities solely as a result of an
acquisition by the Company of its voting securities, until such time thereafter
as such person shall become the beneficial owner (other than by means of a stock
dividend or stock split) of any additional voting securities and becomes a 40%
Beneficial Owner in accordance with this Section;


2

--------------------------------------------------------------------------------

    (ii)        Individuals who on September 1, 2000 constitute the Board, and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election consent, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on September 1, 2000 or
whose election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof;


    (iii)        There is consummated a merger, consolidation, recapitalization,
or reorganization of the Company, or a reverse stock split of any class of
voting securities of the Company, if, immediately following consummation of any
of the foregoing, either (A) individuals who, immediately prior to such
consummation, constitute the Board do not constitute at least a majority of the
members of the board of directors of the Company or the surviving or parent
entity, as the case may be, or (B) the voting securities of the Company
outstanding immediately prior to such recommendation do not represent (either by
remaining outstanding or by being converted into voting securities of a
surviving or parent entity) at least 60% or more of the combined voting power of
the outstanding voting securities of the Company or such surviving or parent
entity; or


    (iv)        The shareholders of the Company have approved a plan of complete
liquidation of the Company and there occurs a distribution or other substantive
step pursuant to such plan of complete liquidation, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction have a similar effect), and in each
case all material contingencies to the completion of the transaction have been
satisfied or waived.


    (f)        “Committee” means the Compensation Committee of the Company’s
Board of Directors or such other committee as the Board may designate to perform
administrative functions under the Policy.


    (g)               “Company” means International Flavors & Fragrances Inc., a
New York corporation, or any successor corporation.


3

--------------------------------------------------------------------------------

    (h)        “Designated Awards” means (i) options granted under the Company’s
Employee Stock Option Plan of 1988, Employee Stock Option Plan of 1992 and 1997
Employee Stock Option Plan, (ii) any other options granted under a Plan, whether
currently existing or hereafter adopted by the Company, that, by its terms, does
not permit such options to become vested and exercisable upon occurrence of a
Change in Control and to remain outstanding for the periods provided in Section
5(a), and (iii) restricted stock and other equity-based awards granted under a
Plan or arrangement that, by its terms, does not permit such awards to become
vested and non-forfeitable upon occurrence of a Change in Control as provided in
Section 5(a) in each case if such options or other awards remain outstanding and
held by the Employee at the date of his termination of employment.


    (i)        “Disability” means a disability entitling the Employee to
long-term disability benefits under the Company’s long-term disability policy as
in effect at the date of Employee’s termination of employment.


    (j)        “Effective Date” means the date the Policy became effective, as
set forth in Section 10(i) hereof.


    (k)        “Excess Benefit Plan” means the Company’s Supplemental Retirement
Plan and any supplemental pensions provided to the Employee under any
resolutions adopted by the Board of Directors of the Company or any subsidiary,
and as the same may be modified, replaced or added to by the Company and its
subsidiaries from time to time.


    (l)        “Good Reason” means the occurrence of any of the following
events, unless the Employee has consented in writing thereto:


    (i)        a reduction by the Company and its subsidiaries in the Employee’s
base salary as in effect immediately prior to the Change in Control;


    (ii)        the failure by the Company or a subsidiary to continue in effect
any Plan (as hereinafter defined) in which the Employee was participating at the
time of the Change in Control, unless such Plan (x) is replaced by a successor
Plan providing to the Employee substantially similar compensation and benefits
(which replacement Plan shall continue to be subject to this provision) or (y)
terminates as a result of the normal expiration of such Plan in accordance with
its terms, as in effect immediately prior to the Change in Control; or the
taking of any other action, or the failure to act, by the Company or a
subsidiary which would materially adversely affect the Employee’s continued
participation in any of such Plans as compared to the terms of such
participation on the date of the Change in Control, including by materially
reducing the Employee’s benefits in the future under any such Plans;


4

--------------------------------------------------------------------------------

    (iii)        effecting a change in the position of the Employee which does
not represent a position commensurate in level, authority and responsibilities
with or a promotion from Employee’s position with the Company or any of its
subsidiaries immediately prior to the date of the Change in Control, or
assigning to the Employee responsibilities which are materially inconsistent
with such prior position;


    (iv)        the Company’s or a subsidiary’s requiring the Employee to be
based anywhere more than 45 miles from the location of Employee’s office
immediately prior to the Change in Control, except for required travel on the
business of the Company or subsidiaries to an extent substantially consistent
with the business travel obligations which the Employee undertook on behalf of
the Company or subsidiaries prior to the Change in Control; or


    (v)        the failure of the Company to obtain the binding agreement of any
successor to the Company expressly to assume and agree to fully perform the
Company’s obligations under this Policy, as contemplated in Section 10(f)
hereof;


  in each case after notice in writing from the Employee to the Company and a
period of 30 days after such notice during which the Company and its
subsidiaries fail to correct such conduct.


    (m)        “LTIP” means a long-term performance incentive plan of the
Company.


    (n)        “Plan” means any compensation plan of the Company or a subsidiary
such as an incentive, stock option or restricted stock plan or any employee
benefit plan of the Company or a subsidiary such as a pension, profit sharing,
medical, dental or life insurance plan.


    (o)        “Prior Executive Severance Agreement” means an Executive
Severance Agreement between the Employee and the Company in effect immediately
prior to the Effective Date of this Policy.


    (p)        “Retirement” means retirement after attaining age 62.


    (q)        “Retirement Plan” means the Company’s tax-qualified pension plan
in which the Employee participates, as the same may be modified, replaced or
added to by the Company or a subsidiary from time to time.


        3.        Eligibility. Each officer of the Company or other key
executive or employee of the Company or its subsidiaries who has been designated
in writing by the Committee shall be eligible for the severance payments and
benefits and other provisions of this Policy if his termination of employment
qualifies hereunder. Eligible persons shall include persons employed outside the
United States, if designated by the Committee and subject to Section 10(h) of
this Policy.

        4.        Severance Payments and Benefits. For each class or tier of
Employees eligible to participate under this Policy, the Committee shall specify
the terms and conditions under which severance payments and benefits will be
paid and other terms and conditions of participation. Such terms and conditions
shall be set forth in an annex hereto that is specific to each such class or
tier. The foregoing and the provisions of any such annex notwithstanding, the
Committee may vary the terms or provide enhanced benefits in a document provided
to a participant otherwise designated as a participant in a specified tier,
except that the Committee shall not vary such terms and conditions in a way
adverse to a previously designated participant without the written consent of
such participant.

5

--------------------------------------------------------------------------------

        5.        Acceleration of Equity Awards Upon a Change in Control;
Certain Provisions Applicable to Equity Awards.


    (a)        Acceleration Upon Change in Control. In the event of a Change in
Control, the following provisions will apply to any stock options, restricted
stock and other awards based on stock then held by the Employee, other than
Designated Awards and limited stock appreciation rights relating thereto:


    (i)        Any such option or other award carrying a right to exercise that
was not previously vested and exercisable shall become fully vested and
exercisable as of the time of the Change in Control.


    (ii)        All forfeiture conditions, deferral of settlement conditions,
and other restrictions applicable to such restricted stock and other equity
awards shall lapse and such awards shall be fully payable or settleable as of
the time of the Change in Control without regard to deferral and vesting
conditions, except to the extent of any waiver by the Employee or other express
Employee election to defer beyond a Change in Control.


    (iii)        With respect to such an outstanding equity award subject to
achievement of performance goals and conditions, such award will be governed by
the applicable plan, award document(s), or other agreement governing such award.


        Notwithstanding the foregoing, Section 7 shall continue to apply to any
such award in accordance with its terms.


    (b)        More Favorable Terms Apply. If and to the extent that the terms
of an option, restricted stock award, or other award based on stock are more
favorable to the Employee, in the event of a Change in Control, than those terms
provided under this Section 5, those terms shall apply, and this Section 5 shall
not operate in any way to restrict or cut back on the rights of the Employee
with respect to such award.


        6.        Excise Tax Gross-Up. If an Employee who has been designated as
eligible for benefits under this Section 6, as set forth in the Annex hereto
designating the terms of such Employee’s participation, becomes entitled to one
or more payments in connection with a Change in Control or termination of
employment during the two years following a Change in Control, other than a
termination by the Company for Cause, (with a “payment” including, without
limitation, the vesting of an option or other non-cash benefit or property,
including under Section 5 of this Policy) pursuant to any plan, agreement or
arrangement of the Company (together, “Severance Payments”) which are or would
be subject to the tax imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (or any similar tax that may be imposed) (the “Excise Taxes”),
the Company shall pay to the Employee an additional amount (“Gross-Up Payment”)
such that, after the payment by the Employee of all taxes (including without
limitation all income and employment tax and Excise Tax and treating as a tax
the lost tax benefit resulting from the disallowance of any deduction of the
Employee by virtue of the inclusion of the Gross-Up Payment in the Employee’s
adjusted gross income), and interest and penalties with respect to such taxes,
imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Taxes imposed upon the Severance Payments.
The foregoing notwithstanding, if a reduction of any compensation under Section
4 or vesting of equity awards under Section 5 by an amount not exceeding 10% of
the Safe Harbor Amount would avoid the imposition of the Excise Taxes on
Employee, compensation pursuant to Section 4 and/or vesting of equity awards
under Section 5 of this Agreement shall be reduced to the extent necessary, but
not more than 10% of the Safe Harbor Amount, to result in no imposition of the
Excise Taxes on Employee. This “cut-back” provision shall apply to cash payments
under Section 4 and/or vesting under Section 5 so as to minimize the amount of
compensation that is reduced (i.e., it applies to payments or vesting that to
the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (for purposes of this provision) by
the intrinsic value of the equity award at the date of such vesting. “Safe
Harbor Amount” shall mean one dollar less than 300% of the “base amount” as
determined in accordance with Section 280G(b)(3) of the Code.

6

--------------------------------------------------------------------------------

        For purposes of determining whether any of the Severance Payments will
be subject to the Excise Tax and the amount of such Excise Tax:


    (i)        The Severance Payments shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company
and reasonably acceptable to the Employee, the Severance Payments (in whole or
in part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax.


    (ii)        The amount of the Severance Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Severance Payments or (B) the total amount of excess parachute payments
within the meaning of Section 280G(b)(1) of the Code (after applying clause (i)
above).


    (iii)        The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


7

--------------------------------------------------------------------------------

        For purposes of determining the amount of the Gross-Up Payment, the
Employee shall be deemed (A) to pay federal income taxes at the highest marginal
rate of federal income taxation for the calendar year in which the Gross-Up
Payment is to be made; (B) to pay any applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes if
paid in such year (determined without regard to limitations on deductions based
upon the amount of the Employee’s adjusted gross income); and (C) to have
otherwise allowable deductions for federal, state, and local income tax purposes
at least equal to those disallowed because of the inclusion of the Gross-Up
Payment in the Employee’s adjusted gross income. In the event that the Excise
Tax is subsequently determined to be less than the amount taken into account
hereunder at the time the Gross-Up Payment is made, the Employee shall repay to
the Company at the time that the amount of such reduction in Excise Tax is
finally determined (but, if previously paid to the taxing authorities, not prior
to the time the amount of such reduction is refunded to the Employee or
otherwise realized as a benefit by the Employee) the portion of the Gross-Up
Payment that would not have been paid if such Excise Tax had been applied in
initially calculating the Gross-Up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest and penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.

        The Gross-Up Payment provided for above shall be paid on the 30th day
(or such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Severance Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to the Employee on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Employee, payable on
the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-Up
Payment is made, the amount of each Gross-Up Payment shall be computed so as not
to duplicate any prior Gross-Up Payment.

        The Company shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings, and
conferences with any taxing authority in respect of such Excise Tax (including
any interest or penalties thereon); provided, however, that the Company’s
control over any such proceedings shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and the Employee shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. The Employee shall cooperate with the
Company in any proceedings relating to the determination and assessment of any
Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-Up Payment hereunder.

8

--------------------------------------------------------------------------------

        7.        Employee Obligations and Conditions to Receipt of Payments and
Benefits.


    (a)        Obligations of the Employee. The following requirements must be
met by the Employee as a condition to his right to receive, continue to receive,
or retain payments and benefits under the Policy, as specified in Section 7(b),
(c) and (d):


    (i)        The Employee, acting alone or with others, directly or
indirectly, shall not, during the Non-competition Period, either as employee,
employer, consultant, advisor, or director, or as an owner, investor, partner,
or shareholder unless the Employee’s interest is insubstantial, engage in or
become associated with a “Competitive Activity.” For this purpose, (A) the
“Non-competition Period” means the period prior to a Change in Control and
during Employee’s employment and within two years (or such other period as the
Committee may specify) following termination of such employment with the Company
and any subsidiary or for such shorter period following such termination as may
be provided by applicable law; and (B) the term “Competitive Activity” means any
business or other endeavor that engages in a line of business in any geographic
location that is substantially the same as either (1) any line of operating
business which the Company or a subsidiary engages in, conducts, or, to the
knowledge of the Executive, has definitive plans to engage in or conduct, or (2)
any operating business that has been engaged in or conducted by the Company or a
subsidiary and as to which, to the knowledge of the Employee, the Company or
subsidiary has covenanted in writing, in connection with the disposition of such
business, not to compete therewith. The Committee shall, in the reasonable
exercise of its discretion, determine which lines of business the Company and
its subsidiaries conduct on any particular date and which third parties may
reasonably be deemed to be in competition with the Company and its subsidiaries.
For purposes of this Section 7(a) (including clause (ii) below), the Employee’s
interest as a shareholder is insubstantial if it represents beneficial ownership
of less than five percent of the outstanding class of stock, and the Employee’s
interest as an owner, investor, or partner is insubstantial if it represents
ownership, as determined by the Committee in its discretion, of less than five
percent of the outstanding equity of the entity.


    (ii)        During the period prior to a Change in Control and during the
Employee’s employment and within two years (or such other period as the
Committee may specify) following termination of such employment with the Company
or any subsidiary or for such shorter period following termination as may be
provided by applicable law, the Employee, acting alone or with others, directly
or indirectly, shall not (A) induce any customer or supplier of the Company or a
subsidiary or affiliate, or other company with which the Company or a subsidiary
or affiliate has a business relationship, to curtail, cancel, not renew, or not
continue his or her or its business with the Company or any subsidiary or
affiliate; or (B) induce, or attempt to influence, any employee of or service
provider to the Company or a subsidiary or affiliate to terminate such
employment or service.


9

--------------------------------------------------------------------------------

    (iii)        The Employee shall not disclose, use, sell, or otherwise
transfer, except in the course of employment with or other service to the
Company or any subsidiary or affiliate, any confidential or proprietary
information of the Company or any subsidiary or affiliate, including but not
limited to information regarding the Company’s current and potential customers,
organization, employees, finances, and methods of operation and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain, except as required by law or pursuant to
legal process, and the Employee shall not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any other action which may, directly or indirectly, disparage or be
damaging to the Company or any of its subsidiaries or affiliates or their
respective officers, directors, employees, advisors, businesses or reputations,
except as required by law or pursuant to legal process.


    (iv)        The Employee shall cooperate with the Company or any subsidiary
or affiliate by making himself available to testify on behalf of the Company or
such subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and otherwise to assist the Company
or any subsidiary or affiliate in any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company or such subsidiary or
affiliate, as reasonably requested.


    (v)        The Employee shall deliver promptly to the Company on termination
of the Employee’s employment, or at any time the Company may so request, all
documents, memoranda, notes, records, files, reports, and other materials, and
all copies thereof, including digital versions, relating to the Company and its
subsidiaries and affiliates, and all other property of the Company and its
subsidiaries and affiliates, then in the possession of or under the Employee’s
control.


    (b)        Effect of the Employee’s Failure to Comply with Obligations. The
Company shall have no obligations to make payments or provide benefits to the
Employee under this Policy if, in the case of an Employee whose employment
terminates prior to a Change in Control, the Employee has failed or fails to
comply with the obligations set forth in Section 7(a), other than inadvertent
and inconsequential events constituting non-compliance, during the period of two
years prior to the Employee’s termination of employment or at any time following
such termination of employment.


10

--------------------------------------------------------------------------------

    (c)        Employee Obligation to Execute Release and Termination Agreement.
The Company’s obligations under this Policy to make payments and provide
benefits is conditioned upon the Employee’s signing a release and termination
agreement and the expiration of any revocation period set forth therein. The
Committee shall specify the form and content of such agreement, and may modify
such form and content from time to time; provided, however, that, such agreement
shall set forth the obligations in Section 7(a) and the Employee shall agree to
comply therewith, and the Employee shall agree to the terms of Section 7(d); and
provided further, that during the two years following a Change in Control, such
agreement shall not be modified in a manner that increases the obligations or
decreases the rights of the Employee as compared to the form of such agreement
in use prior to the Change in Control.


    (d)        Clawback Provision. In the case of any termination of the
Employee’s employment prior to a Change in Control, if the Employee has failed
to comply with the obligations under Section 7(a) (other than an inadvertent and
inconsequential event constituting non-compliance) during the two years prior to
termination or during the period following termination which is the lesser of
two years or the period during which the obligations under Section 7(a) continue
to apply, all of the following forfeitures will result:


    (i)        The unexercised portion of any option, whether or not vested, and
any other award not then vested will be immediately forfeited and canceled.


    (ii)        The Employee will be obligated to repay to the Company, in cash,
within five business days after demand is made therefor by the Company,


    (A)        the total amount of any cash payments made to the Employee under
this Policy, other than (i) such Employee’s annual salary that had been payable
as of the date of termination of employment, together with salary, incentive
compensation and benefits which had been earned or become payable as of the date
of termination but which had not yet been paid to the Employee and unreimbursed
business expenses reimbursable under Company policies then in effect, and (ii)
cash payments under welfare benefit plans;


    (B)        other cash amounts paid to the Employee under any AIP and LTIP
awards since the date two years prior to the Employee’s termination of
employment; and


    (C)        the Award Gain (as defined below) realized by the Employee upon
each exercise of an option or settlement of a restricted stock or stock unit
award (regardless of any elective deferral) since the date two years prior to
Employee’s termination of employment. For purposes of this Section 7(d), the
term “Award Gain” shall mean (1), in respect of a given option exercise, the
product of (X) the fair market value per share of stock at the date of such
exercise (without regard to any subsequent change in the market price of shares)
minus the exercise price times (Y) the number of shares as to which the option
was exercised at that date, and (ii), in respect of any other settlement of an
award granted to the Employee, the fair market value of the cash or stock paid
or payable to the Employee (regardless of any elective deferral) less any cash
or the fair market value of any stock or property (excluding any payment of tax
withholding) paid by the Employee to the Company as a condition of or in
connection such settlement.


11

--------------------------------------------------------------------------------

        8.              Other Provisions Applicable to Severance Payments and
Benefits.


    (a)        Timing of Payments. All payments required to be paid as a lump
sum under Section 4 and any Annex hereto implementing Section 4 shall be paid
not later than the 15th day following the date of termination of Employee’s
employment (or the date such lump sum otherwise became payable hereunder). Other
payments shall be made as promptly as practicable following the earliest date
such payments are due.


    (b)        Limitation of Benefits In Case of Certain Business Dispositions.
Notwithstanding anything in this Policy to the contrary, an Employee shall not
be entitled to any payments or benefits upon a termination of employment prior
to or more than two years after a Change in Control under Section 4, and any
Annex implementing Section 4, unless the Committee in its sole discretion
provides otherwise, in the event such termination of employment results from the
sale or spin-off of a subsidiary, the sale of a division, other business unit or
facility in which the Employee was employed immediately prior to such sale, and
the Employee has been offered employment with the purchaser of such subsidiary,
division, other business unit or facility or the spun-off entity on
substantially the same terms and conditions under which the Employee worked
prior to the sale. Such terms and conditions must include an agreement or plan
binding on such purchaser or spun-off entity providing that, upon any
termination of the Employee’s employment with the purchaser or spun-off entity
of the kinds described in Section 4, and any Annex hereto applicable to the
Employee, within two years following such sale or spin-off (but not past the
attainment of age 65 by the Employee), the purchaser or spun-off entity shall
pay to such Employee amounts comparable to the payments that the Employee would
have received under the applicable provision of Section 4 and such Annex, and
provide comparable benefits, as if the Employee had been terminated in like
circumstances at the time of such sale and provided payments and benefits under
this Policy.


    (c)        Deferrals Included in Salary and Bonus. All references in this
Policy to salary and annual incentive amounts mean those amounts before
reduction pursuant to any deferred compensation plan or agreement.


    (d)        Payments and Benefits to Beneficiary Upon Employee’s Death. In
the event of the death of an Employee, all payments and benefits hereunder due
to such Employee shall be paid or provided to his Beneficiary.


12

--------------------------------------------------------------------------------

    (e)        Transfers of Employment. Anything in this Policy to the contrary
notwithstanding, a transfer of employment from the Company to a subsidiary or
vice versa shall not be considered a termination of employment for purposes of
this Policy.


    (f)        Calculation of Months. Provisions of this Policy which calculate
the number of months remaining until age 65 will treat, for example, the period
from August 16 through October 15 as two whole months, will treat any remaining
partial month as one whole month, and will treat any negative number resulting
from termination after age 65 as zero.


    (g)        Modifications to Rights to Avoid Constructive Receipt. Other
provisions of this Policy notwithstanding, if under U.S. federal income tax laws
as presently in effect or hereafter amended the terms (including timing) of any
payment hereunder would result in an Employee’s constructive receipt of income
relating to such right to payment prior to the payment date, any deferral of
such payment date from the time the right to payment arises and is
non-forfeitable shall be of no effect, so that the payment will be made to the
Employee at the date he or she would be deemed to constructively receive the
payment.


        9.              Other Plans and Policies; Non-Duplication of Payments or
Benefits.


    (a)        Rights Under Other Plans. Except to the extent that the terms of
this Policy confer rights to severance payments and benefits that are more
favorable to the Employee than are available under any other employee (including
executive) benefit plan or executive compensation plan of the Company or a
subsidiary in which the Employee is a participant, the Employee’s rights under
any such employee (including executive) benefit plan or executive compensation
plan shall be determined in accordance with the terms of such plan (as it may be
modified or added to by the Company from time to time), except as otherwise
provided in Section 5.


    (b)        Superseded Agreements and Rights. This Policy constitutes the
entire understanding between the Company and the Employee relating to severance
payments and benefits to be paid or provided to the Employee by the Company and
its subsidiaries, and supersedes and cancels all prior agreements and
understandings with respect to the subject matter of this Policy, except as
otherwise provided in this Section 9(b). In order for the Employee to be
entitled to any payments or benefits under this Policy, Employee must agree,
within such period after the Committee has designated Employee as eligible to be
covered by the Policy as the Committee may specify, that the Employee shall not
be entitled to benefits under any Prior Executive Severance Agreement between
the Company and the Employee. If, however, the Employee has previously entered
or after the Effective Date enters into an employment agreement with the Company
or a subsidiary, that employment agreement will not be superseded by this Policy
unless it specifically so provides.


    (c)        Non-Duplication of Payments and Benefits. The Employee shall not
be entitled to any payment or benefit under this Policy which duplicates a
payment or benefit received or receivable by the Employee under any other
employment agreement, severance agreement, or other agreement or understanding,
or under any employee (including executive) compensation or benefit plan, of the
Company or a subsidiary.


13

--------------------------------------------------------------------------------

        10.              Miscellaneous


    (a)        Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld therefrom.


    (b)        No Right To Employment. Nothing in this Policy shall be construed
as giving any person the right to be retained in the employment of the Company
or any subsidiary, nor shall it affect the right of the Company or any
subsidiary to dismiss an Employee without any liability except as provided in
this Policy.


    (c)        Legal Fees. The Company shall pay all legal fees and related
expenses incurred by an Employee in seeking to obtain or enforce any payment,
benefit or right provided by this Policy; provided; however, that the Employee
shall be required to repay any such amounts to the Company to the extent that an
arbitrator or a court of competent jurisdiction issues a final, unappealable
order setting forth a determination that the position taken by the Employee was
frivolous or advanced in bad faith.


    (d)        Amendment and Termination. The Board of Directors of the Company
may amend or terminate this Policy at any time, provided, however, that, without
the written consent of an affected Employee, (i), during the two years following
a Change in Control, this Policy may not be amended or terminated in any manner
materially adverse to an Employee, and (ii), at any other time, this Policy may
not be amended or terminated in any manner materially adverse to an Employee
except with one year’s advance notice to the affected Employee, and no such
amendment or termination shall be effective to limit any right or benefit
relating to a termination during the two years after a Change in Control under
Section 4 and any Annex implementing Section 4, Section 5 or Section 6 if a
Change in Control has occurred prior to the lapse of such one-year period.


    (e)        Governing Law; Arbitration. THE VALIDITY, CONSTRUCTION, AND
EFFECT OF THIS POLICY AND ANY RULES AND REGULATIONS RELATING TO THIS POLICY
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING
CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. If any provision hereof shall be
held by a court or arbitrator of competent jurisdiction to be invalid and
unenforceable, the remaining provisions hall continue to be fully effective. Any
dispute or controversy arising under or in connection with this Policy shall be
settled exclusively by arbitration in New York, New York by three arbitrators in
accordance with the rules of the American Arbitration Association in effect at
the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of settling
any dispute or controversy arising hereunder or for the purpose of entering any
judgment upon an award rendered by the arbitrators, the Company and the Employee
hereby consent to the jurisdiction of any or all of the following courts: (i)
the United States District Court for the Southern District of New York, (ii) any
of the courts of the State of New York, or (iii) any other court having
jurisdiction. The Company and the Employee hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum. The Company and the
Employee hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.


14

--------------------------------------------------------------------------------

    (f)        Nonassignability. Payments and benefits under this Policy may not
be assigned by the Employee. The terms and conditions of this Policy shall be
binding on the successors and assigns of the Company.


    (g)        No Duty to Mitigate. No employee shall be required to mitigate,
by seeking employment or otherwise, the amount of any payment that the Company
becomes obligated to make under this Policy, and, except as expressly provided
in this Policy, amounts or other benefits to be paid or provided to an Employee
pursuant to this Policy shall not be reduced by reason of the Employee’s
obtaining other employment or receiving similar payments or benefits from
another employer.


    (h)        Foreign Participants. The terms and conditions of participation
of any Employee whose employment is subject to the laws or customs of any
jurisdiction other than the United States or a state thereof may be modified by
the Committee to conform to or otherwise take into account such laws and
customs. In no event shall payments or benefits be payable hereunder if and to
the extent that such benefits would duplicate severance payments or benefits
payable in accordance with such laws and customs, although severance payments
and benefits payable hereunder may supplement those payable under such laws and
customs. This Policy will be of no force or effect to the extent superseded by
foreign law.


    (i)        Effective Date. This Policy became effective as of April 13,
2000. This amendment and restatement of the Policy is effective as of
__________, 2004.


15

--------------------------------------------------------------------------------

Annex I


EXECUTIVE SEPARATION POLICY


TIER I


DESIGNATION OF PARTICIPANTS AND TERMS

        This documents sets forth the participants designated in the Tier I
participation level under the International Flavors & Fragrances Inc. Executive
Separation Policy (the “Policy”). All of the terms of the Policy are
incorporated into this Annex, and capitalized terms defined in the Policy have
the same meaning in this Annex.

I.                Designation of Participants in Tier I.

        The Committee and/or the Board shall designate the Tier I participants
under the Policy.

II.                Terms of Participation in Tier I

        Subject to all of the terms and conditions of the Policy, the terms and
conditions set forth below apply to Employees designated as Tier I participants.
This Annex shall have no application to Employees designated as participants at
a level other than Tier I, unless the Committee shall adopt such terms and
conditions and so specify in a separate Annex to the Policy.


    (a)        Termination by the Company Not for Cause Prior to or More than
Two Years After a Change in Control. An Employee who is eligible for Tier I
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time prior to a Change in Control or more
than two years following a Change in Control, if such termination is by the
Company (or its subsidiaries) other than for Cause and such termination is not
due to death, Disability or Retirement, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A lump-sum cash payment of a prorated portion of the Employee’s
annual incentive under any AIP that would have become payable for performance in
the year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


--------------------------------------------------------------------------------

    (iii)        For a period terminating on the earliest of 24 months following
the date of termination of employment or the Employee’s attaining age 65,
severance payments, paid periodically at the date annual salary payments would
otherwise have been made, at a monthly rate equal to one-twelfth of the sum of
the Employee’s annual salary at the date of termination plus the Employee’s
average annual incentive award paid for performance in the three years preceding
the year of termination under any AIP (or averaged over the lesser number of
years during which the Employee was eligible for AIP awards or, if not eligible
before the year of termination, the Employee’s target annual incentive under the
AIP for the year of termination).


    (iv)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (v)        Unless otherwise determined by the Committee, the Employee’s
restricted stock and stock unit grants and LTIP awards which have not vested at
the time of the Employee’s termination of employment shall be immediately
forfeited.


    (vi)        For a period terminating on the earliest of 24 months following
the date of termination of employment, the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, or the Employee’s
attaining age 65, the maintenance in effect for the continued benefit of the
Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit Plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such Plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance, group accident insurance, and group
disability insurance policies of the Company and subsidiaries then in effect and
covering the Employee immediately prior to termination;


2

--------------------------------------------------------------------------------

  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(a)(vi), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide to the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s Plans and policies.


    (vii)        The Employee’s benefits and rights under the Retirement Plan
and any Excess Benefit Plan shall be determined under the applicable provisions
of such Plans.


    (b)        Termination by the Company for Cause or Voluntary Termination by
the Employee Prior to or More than Two Years After a Change in Control. An
Employee who is eligible for Tier I severance payments and benefits under the
Policy pursuant to Part I of this Annex shall be entitled to receive the
payments and benefits from the Company upon termination of employment at any
time prior to a Change in Control or more than two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) for Cause
or is voluntary by the Employee and such termination is not due to death,
Disability or Retirement, and shall be subject to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited and the Employee’s options which have
vested at or before the Employee’s termination of employment (A), if termination
is by the Company (or its subsidiaries) for Cause, such options shall be
immediately canceled, and (B), if termination is voluntary by the Employee, such
options shall remain outstanding and exercisable only for 90 days after such
termination (but in no event past the stated expiration date of the option), and
at the end of such period such options shall be canceled.


3

--------------------------------------------------------------------------------

    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (c)        Termination Due to Death, Disability or Retirement Prior to or
More than Two Years After a Change in Control. An Employee who is eligible for
Tier I severance payments and benefits under the Policy pursuant to Part I of
this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment at any time prior to a Change in Control
or more than two years following a Change in Control, if such termination is due
to death, Disability or Retirement and is not for Cause, and shall be subject to
other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP that would have become payable for performance in the
year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless deferred by the Employee in the case of
termination due to Disability or Retirement, stock unit awards shall be settled
as promptly as practicable following termination.


    (v)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination had Employee’s employment continued through the end
of such performance cycle, with such LTIP award prorated based on the number of
days during the performance cycle preceding the Employee’s termination (divided
by the total number of days in the performance cycle). This amount will be
payable at such time as the LTIP awards for the applicable performance cycle
otherwise become payable, except the Committee may instead make a good faith
estimate of the actual performance achieved through the date of termination and
rely on this estimate to determine the amount payable in settlement of such LTIP
award, in which case such payment will constitute full settlement of such LTIP
award.


4

--------------------------------------------------------------------------------

    (vi)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (d)        Termination by the Company Not for Cause or by Employee for Good
Reason Within Two Years After a Change in Control. An Employee who is eligible
for Tier I severance payments and benefits under the Policy pursuant to Part I
of this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment within two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) not for
Cause or is by the Employee for Good Reason and such termination is not due to
death, Disability or Retirement, and shall be subject to other terms, as
follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


    (iii)        A lump-sum cash severance payment equal to the product of the
Employee’s Annual Compensation, multiplied by 3.


    (iv)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards for each performance cycle on-going at the time of termination,
determined as the target LTIP award for that performance cycle, with each LTIP
award prorated based on the number of days during the performance cycle
preceding the Employee’s termination (divided by the total number of days in the
performance cycle) This amount will be payable as a lump sum.


5

--------------------------------------------------------------------------------

    (v)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable for the remaining period until the stated
expiration date of the option.


    (vi)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee, stock
unit awards shall be settled as promptly as practicable following termination.


    (vii)        The Employee’s Designated Awards, if any, will be subject to
the terms of the Plan and/or stock option agreement under which they were
granted, except that, in the case of options which are Designated Awards, and
irrespective of such Plan and/or stock option agreement, Employee will be
entitled to a payment equal to the following: for each share of the Company’s
Common Stock subject to any option which is a Designated Award that remains
outstanding at the date of Employee’s termination subject to this Part II(d),
whether or not such option is then exercisable, the Company shall pay to
Employee the amount determined by subtracting the exercise price thereof from
the highest of (A) the market price per share of Common Stock on the New York
Stock Exchange at the close of business on the effective day of termination, (B)
the price per share contained in any published tender offer made within one year
before or after the date of the Change in Control, (C) the price contained in
any merger or acquisition agreement entered into by the Company and any third
party within one year before or after the date of the Change in Control, or (D)
the market price per share of Common Stock on the New York Stock Exchange on the
date of the Change in Control, and, upon such payment, such option shall be
deemed canceled and annulled.


    (viii)        The Employee will be credited with additional age and years of
service under any Excess Benefit Plan as though the Employee continued to be
employed for a period of 36 months after termination at a rate of compensation
equal to his or her Annual Compensation, and the Employee will be deemed to be
fully vested under any such Excess Benefit Plan, with the time or times at which
benefits are payable under any such Plan unchanged; provided, however, that if
an Excess Benefit Plan does not permit such additional crediting of age and
years of service, then Employee will be paid in a lump sum the present value of
the additional benefits he would have received under such Plan had Employee’s
employment continued to the third anniversary of his termination at an annual
rate of compensation equal to his or her Annual Compensation; provided further,
that the Company’s obligations under any such Excess Benefit Plan shall be fully
funded by deposits into a “rabbi trust” the trustee of which shall be
independent of the Company and the terms of which shall preclude access by the
Company to any of the trust assets, except for attachments by creditors of the
Company upon insolvency or bankruptcy of the Company, until all obligations to
the Employee and his beneficiaries have been satisfied; and provided further,
that the Company may elect to satisfy all obligations to the Employee and his
beneficiaries by payment, as a lump sum, of the present value of the accrued
benefit under any Excess Plan.


6

--------------------------------------------------------------------------------

    (ix)        For a period terminating on the earlier of 36 months following
the date of termination of employment or the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, the maintenance in effect
for the continued benefit of the Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance and group disability insurance policies
of the Company and subsidiaries then in effect for Employee;


  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(d)(ix), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s plans and policies. Notwithstanding anything to the contrary
contained herein, in the event the Employee becomes eligible for benefits under
a new employer’s welfare benefit plan during the 36 month period following the
date of termination, the benefits required to be provided to the employee
pursuant to this Part II(d)(iv) shall be reduced by the amount of substantially
similar benefits provided to the Employee at no additional cost by such new
employer.


    (e)        Termination by the Company for Cause or Voluntary Termination by
the Employee Within Two Years After a Change in Control. An Employee who is
eligible for Tier I severance payments and benefits under the Policy pursuant to
Part I of this Annex shall be entitled to receive the payments and benefits from
the Company upon termination of employment at any time within two years
following a Change in Control, if such termination is by the Company (or its
subsidiaries) for Cause or is voluntary by the Employee not for Good Reason and
such termination is not due to death, Disability or Retirement, and shall be
subject to other terms, as follows:


7

--------------------------------------------------------------------------------

    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, if termination is
by the Company (or its subsidiaries) for Cause all of the Employee’s options
(vested and unvested) shall be immediately forfeited and canceled, and if
termination is voluntary by the Employee, all of the Employee’s options which
have not vested at the time of his termination shall be immediately fully vested
and exercisable, and all of the Employee’s options which have vested at or
before his termination shall remain outstanding and exercisable for 90 days
after such termination (but in no event past the stated expiration date of the
option), and at the end of such period such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (f)        Termination Due to Death, Disability or Retirement Within Two
Years After a Change in Control. An Employee who is eligible for Tier I
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time within two years following a Change
in Control, if such termination is due to death, Disability or Retirement and is
not for Cause or voluntary by the Employee for Good Reason, and shall be subject
to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


8

--------------------------------------------------------------------------------

    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


    (iii)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable after termination for the following periods
(but in no event past the stated expiration date of the option): (A) for one
year if termination resulted from the Employee’s death, (B) three years if
termination resulted from the Employee’s Disability, or (C) for the remaining
period until the stated expiration date of the option if termination resulted
from Retirement. At the end of the applicable post-termination exercise period,
such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee in the
case of termination due to Disability or Retirement, stock unit awards shall be
settled as promptly as practicable following termination.


    (v)        The Employee’s Designated Awards, if any, will be subject to the
terms of the Plan and/or stock option agreement under which they were granted,
except that, in the case of options which are Designated Awards, and
irrespective of such Plan or stock option agreement, Employee will be entitled
to a payment equal to the following: for each share of the Company’s Common
Stock subject to any option which is a Designated Award that remains outstanding
at the date of Employee’s termination subject to this Part II(f), whether or not
such option is then exercisable, the Company shall pay to Employee the amount
determined by subtracting the exercise price thereof from the highest of (A) the
market price per share of Common Stock on the New York Stock Exchange at the
close of business on the effective day of termination, (B) the price per share
contained in any published tender offer made within one year before or after the
date of the Change in Control, (C) the price contained in any merger or
acquisition agreement entered into by the Company and any third party within one
year before or after the date of the Change in Control, or (D) the market price
per share of Common Stock on the New York Stock Exchange on the date of the
Change in Control, and, upon such payment, such option shall be deemed canceled
and annulled.)


9

--------------------------------------------------------------------------------

    (vi)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination, determined as the target LTIP award for that
performance cycle , with each LTIP award prorated based on the number of days
during the performance cycle preceding the Employee’s termination (divided by
the total number of days in the performance cycle). This amount will be payable
as a lump sum.


    (vii)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans, except that the Employee will be deemed
to be fully vested under any such Excess Benefit Plan.


    (g)        Entitlement to Gross-Up. Tier I level participants shall be
entitled to the Gross-Up Payment in accordance with Section 6 of the Policy.


10

--------------------------------------------------------------------------------

Annex II


EXECUTIVE SEPARATION POLICY


TIER II


DESIGNATION OF PARTICIPANTS AND TERMS

        This documents sets forth the participants designated in the Tier II
participation level under the International Flavors & Fragrances Inc. Executive
Separation Policy (the “Policy”). All of the terms of the Policy are
incorporated into this Annex, and capitalized terms defined in the Policy have
the same meaning in this Annex.

I.                Designation of Participants in Tier II.

        The Committee and/or the Board shall designate the Tier II participants
under the Policy.

II.                Terms of Participation in Tier II

        Subject to all of the terms and conditions of the Policy, the terms and
conditions set forth below apply to Employees designated as Tier II level
participants. This Annex shall have no application to Employees designated as
participants at a level other than Tier II, unless the Committee shall adopt
such terms and conditions and so specify in a separate Annex to the Policy.


    (a)        Termination by the Company Not for Cause Prior to or More than
Two Years After a Change in Control. An Employee who is eligible for Tier II
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time prior to a Change in Control or more
than two years following a Change in Control, if such termination is by the
Company (or its subsidiaries) other than for Cause and such termination is not
due to death, Disability or Retirement, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A lump-sum cash payment of a prorated portion of the Employee’s
annual incentive under any AIP that would have become payable for performance in
the year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


--------------------------------------------------------------------------------

    (iii)        For a period terminating on the earliest of 18 months following
the date of termination of employment or the Employee’s attaining age 65,
severance payments, paid periodically at the date annual salary payments would
otherwise have been made, at a monthly rate equal to one-twelfth of the sum of
the Employee’s annual salary at the date of termination plus the Employee’s
average annual incentive award paid for performance in the three years preceding
the year of termination under any AIP (or averaged over the lesser number of
years during which the Employee was eligible for AIP awards or, if not eligible
before the year of termination, the Employee’s target annual incentive under the
AIP for the year of termination).


    (iv)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (v)        Unless otherwise determined by the Committee, the Employee’s
restricted stock and stock unit grants and LTIP awards which have not vested at
the time of the Employee’s termination of employment shall be immediately
forfeited.


    (vi)        For a period terminating on the earliest of 18 months following
the date of termination of employment, the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, or the Employee’s
attaining age 65, the maintenance in effect for the continued benefit of the
Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit Plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such Plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance, group accident insurance, and group
disability insurance policies of the Company and subsidiaries then in effect and
covering the Employee immediately prior to termination;


  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(a)(vi), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide to the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s Plans and policies.


2

--------------------------------------------------------------------------------

    (vii)        The Employee’s benefits and rights under the Retirement Plan
and any Excess Benefit Plan shall be determined under the applicable provisions
of such Plans.


    (b)        Termination by the Company for Cause or Voluntary Termination by
the Employee Prior to or More than Two Years After a Change in Control. An
Employee who is eligible for Tier II severance payments and benefits under the
Policy pursuant to Part I of this Annex shall be entitled to receive the
payments and benefits from the Company upon termination of employment at any
time prior to a Change in Control or more than two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) for Cause
or is voluntary by the Employee and such termination is not due to death,
Disability or Retirement, and shall be subject to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited and the Employee’s options which have
vested at or before the Employee’s termination of employment (A), if termination
is by the Company (or its subsidiaries) for Cause, such options shall be
immediately canceled, and (B), if termination is voluntary by the Employee, such
options shall remain outstanding and exercisable only for 90 days after such
termination (but in no event past the stated expiration date of the option), and
at the end of such period such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


3

--------------------------------------------------------------------------------

    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (c)        Termination Due to Death, Disability or Retirement Prior to or
More than Two Years After a Change in Control. An Employee who is eligible for
Tier II severance payments and benefits under the Policy pursuant to Part I of
this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment at any time prior to a Change in Control
or more than two years following a Change in Control, if such termination is due
to death, Disability or Retirement and is not for Cause, and shall be subject to
other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP that would have become payable for performance in the
year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless deferred by the Employee in the case of
termination due to Disability or Retirement, stock unit awards shall be settled
as promptly as practicable following termination.


    (v)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination had Employee’s employment continued through the end
of such performance cycle, with such LTIP award prorated based on the number of
days during the performance cycle preceding the Employee’s termination. This
amount will be payable at such time as the LTIP awards for the applicable
performance cycle otherwise become payable, except the Committee may instead
make a good faith estimate of the actual performance achieved through the date
of termination and rely on this estimate to determine the amount payable in
settlement of such LTIP award, in which case such payment will constitute full
settlement of such LTIP award.


4

--------------------------------------------------------------------------------

    (vi)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (d)        Termination by the Company Not for Cause or by Employee for Good
Reason Within Two Years After a Change in Control. An Employee who is eligible
for Tier II severance payments and benefits under the Policy pursuant to Part I
of this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment within two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) not for
Cause or is by the Employee for Good Reason and such termination is not due to
death, Disability or Retirement, and shall be subject to other terms, as
follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


    (iii)        A lump-sum cash severance payment equal to the product of the
Employee’s Annual Compensation, multiplied by 2.


    (iv)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards for each performance cycle on-going at the time of termination,
determined as the target LTIP award for that performance cycle, with each LTIP
award prorated based on the number of days during the performance cycle
preceding the Employee’s termination (divided by the total number of days in the
performance cycle). This amount will be payable as a lump sum.


    (v)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable for the remaining period until the stated
expiration date of the option.


5

--------------------------------------------------------------------------------

    (vi)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee, stock
unit awards shall be settled as promptly as practicable following termination.


    (vii)        The Employee’s Designated Awards, if any, will be subject to
the terms of the Plan and/or stock option agreement under which they were
granted, except that, in the case of options which are Designated Awards, and
irrespective of such plan and/or stock option agreement, Employee will be
entitled to a payment equal to the following: for each share of the Company’s
Common Stock subject to any option which is a Designated Award that remains
outstanding at the date of Employee’s termination subject to this Part II(d),
whether or not such option is then exercisable, the Company shall pay to
Employee the amount determined by subtracting the exercise price thereof from
the highest of (A) the market price per share of Common Stock on the New York
Stock Exchange at the close of business on the effective day of termination, (B)
the price per share contained in any published tender offer made within one year
before or after the date of the Change in Control, (C) the price contained in
any merger or acquisition agreement entered into by the Company and any third
party within one year before or after the date of the Change in Control, or (D)
the market price per share of Common Stock on the New York Stock Exchange on the
date of the Change in Control, and, upon such payment, such option shall be
deemed canceled and annulled.


    (viii)        The Employee will be credited with additional age and years of
service under any Excess Benefit Plan as though the Employee continued to be
employed for a period of 24 months after termination at a rate of compensation
equal to his or her Annual Compensation, and the Employee will be deemed to be
fully vested under any such Excess Benefit Plan, with the time or times at which
benefits are payable under any such Plan unchanged; provided, however, that if
an Excess Benefit Plan does not permit such additional crediting of age and
years of service, then Employee will be paid in a lump sum the present value of
the additional benefits he would have received under such Plan had Employee’s
employment continued to the third anniversary of his termination at an annual
rate of compensation equal to his or her Annual Compensation; provided further,
that the Company’s obligations under any such Excess Benefit Plan shall be fully
funded by deposits into a “rabbi trust” the trustee of which shall be
independent of the Company and the terms of which shall preclude access by the
Company to any of the trust assets, except for attachments by creditors of the
Company upon insolvency or bankruptcy of the Company, until all obligations to
the Employee and his beneficiaries have been satisfied; and provided further,
that the Company may elect to satisfy all obligations to the Employee and his
beneficiaries by payment, as a lump sum, of the present value of the accrued
benefit under any Excess Plan.


6

--------------------------------------------------------------------------------

    (ix)        For a period terminating on the earlier of 24 months following
the date of termination of employment or the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, the maintenance in effect
for the continued benefit of the Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance and group disability insurance policies
of the Company and subsidiaries then in effect for Employee;


  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(d)(ix), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s plans and policies. Notwithstanding anything to the contrary
contained herein, in the event the Employee becomes eligible for benefits under
a new employer’s welfare benefit plan during the 24-month period following the
date of termination, the benefits required to be provided to the employee
pursuant to this Part II(d)(iv) shall be reduced by the amount of substantially
similar benefits provided to the Employee at no additional cost by such new
employer.


    (e)        Termination by the Company for Cause or Voluntary Termination by
the Employee Within Two Years After a Change in Control. An Employee who is
eligible for Tier II severance payments and benefits under the Policy pursuant
to Part I of this Annex shall be entitled to receive the payments and benefits
from the Company upon termination of employment at any time within two years
following a Change in Control, if such termination is by the Company (or its
subsidiaries) for Cause or is voluntary by the Employee not for Good Reason and
such termination is not due to death, Disability or Retirement, and shall be
subject to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


7

--------------------------------------------------------------------------------

    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, if termination is
by the Company (or its subsidiaries) for Cause all of the Employee’s options
(vested and unvested) shall be immediately forfeited and canceled, and if
termination is voluntary by the Employee, all of the Employee’s options which
have not vested at the time of his termination shall be immediately fully vested
and exercisable, and all of the Employee’s options which have vested at or
before his termination shall remain outstanding and exercisable for 90 days
after such termination (but in no event past the stated expiration date of the
option), and at the end of such period such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (f)        Termination Due to Death, Disability or Retirement Within Two
Years After a Change in Control. An Employee who is eligible for Tier II
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time within two years following a Change
in Control, if such termination is due to death, Disability or Retirement and is
not for Cause or voluntary by the Employee for Good Reason, and shall be subject
to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


8

--------------------------------------------------------------------------------

    (iii)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable after termination for the following periods
(but in no event past the stated expiration date of the option): (A) for one
year if termination resulted from the Employee’s death, (B) three years if
termination resulted from the Employee’s Disability, (C) for the remaining
period until the stated expiration date of the option if termination resulted
from Retirement or (D), unless otherwise determined by the Committee, for 90
days. At the end of the applicable post-termination exercise period, such
options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee in the
case of termination due to Disability or Retirement, stock unit awards shall be
settled as promptly as practicable following termination.


9

--------------------------------------------------------------------------------

    (v)        The Employee’s Designated Awards, if any, will be subject to the
terms of the Plan and/or stock option agreement under which they were granted,
except that, in the case of options which are Designated Awards, and
irrespective of such Plan and/or stock option agreement, Employee will be
entitled to a payment equal to the following: for each share of the Company’s
Common Stock subject to any option which is a Designated Award that remains
outstanding at the date of Employee’s termination subject to this Part II(f),
whether or not such option is then exercisable, the Company shall pay to
Employee the amount determined by subtracting the exercise price thereof from
the highest of (A) the market price per share of Common Stock on the New York
Stock Exchange at the close of business on the effective day of termination, (B)
the price per share contained in any published tender offer made within one year
before or after the date of the Change in Control, (C) the price contained in
any merger or acquisition agreement entered into by the Company and any third
party within one year before or after the date of the Change in Control, or (D)
the market price per share of Common Stock on the New York Stock Exchange on the
date of the Change in Control, and, upon such payment, such option shall be
deemed canceled and annulled.


    (vi)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination, determined as the target LTIP award for that
performance cycle, with each LTIP award prorated based on the number of days
during the performance cycle preceding the Employee’s termination (divided by
the total number of days in the performance cycle). This amount will be payable
as a lump sum.


    (vii)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans, except that the Employee will be deemed
to be fully vested under any such Excess Benefit Plan.


    (g)        Entitlement to Gross-Up. Tier II level participants shall be
entitled to the Gross-Up Payment in accordance with Section 6 of the Policy.


    (h)        Period During Which Restrictions Under Section 7(a)(i) and (ii)
Apply. Tier II level participants shall be subject to the Non-competition Period
under Section 7(a)(i) of this Policy for 18 months following termination of
employment rather than two years, and shall be subject to the restrictions under
Section 7(a)(ii) of this Policy for 18 months following termination of
employment rather than two years. Except for this limitation, Sections 7(a)(i)
and 7(a)(ii) apply to each such participant in accordance with their terms.


10

--------------------------------------------------------------------------------

Annex III


EXECUTIVE SEPARATION POLICY


TIER III


DESIGNATION OF PARTICIPANTS AND TERMS

        This documents sets forth the participants designated in the Tier III
participation level under the International Flavors & Fragrances Inc. Executive
Separation Policy (the “Policy”). All of the terms of the Policy are
incorporated into this Annex, and capitalized terms defined in the Policy have
the same meaning in this Annex.

I.                Designation of Participants in Tier III.

        The Committee and/or the Board shall designate the Tier III participants
under the Policy.

II.                Terms of Participation in Tier III

        Subject to all of the terms and conditions of the Policy, the terms and
conditions set forth below apply to Employees designated as Tier III level
participants. This Annex shall have no application to Employees designated as
participants at a level other than Tier III, unless the Committee shall adopt
such terms and conditions and so specify in a separate Annex to the Policy.


    (a)        Termination by the Company Not for Cause Prior to or More than
Two Years After a Change in Control. An Employee who is eligible for Tier III
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time prior to a Change in Control or more
than two years following a Change in Control, if such termination is by the
Company (or its subsidiaries) other than for Cause and such termination is not
due to death, Disability or Retirement, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A lump-sum cash payment of a prorated portion of the Employee’s
annual incentive under any AIP that would have become payable for performance in
the year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


--------------------------------------------------------------------------------

    (iii)        For a period terminating on the earliest of 12 months following
the date of termination of employment or the Employee’s attaining age 65,
severance payments, paid periodically at the date annual salary payments would
otherwise have been made, at a monthly rate equal to one-twelfth of the sum of
the Employee’s annual salary at the date of termination plus the Employee’s
average annual incentive award paid for performance in the three years preceding
the year of termination under any AIP (or averaged over the lesser number of
years during which the Employee was eligible for AIP awards or, if not eligible
before the year of termination, the Employee’s target annual incentive under the
AIP for the year of termination).


    (iv)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (v)        Unless otherwise determined by the Committee, the Employee’s
restricted stock and stock unit grants and LTIP awards which have not vested at
the time of the Employee’s termination of employment shall be immediately
forfeited.


    (vi)        For a period terminating on the earliest of 12 months following
the date of termination of employment, the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, or the Employee’s
attaining age 65, the maintenance in effect for the continued benefit of the
Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit Plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such Plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance, group accident insurance, and group
disability insurance policies of the Company and subsidiaries then in effect and
covering the Employee immediately prior to termination;


  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(a)(vi), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide to the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s Plans and policies.


3

--------------------------------------------------------------------------------

    (vii)        The Employee’s benefits and rights under the Retirement Plan
and any Excess Benefit Plan shall be determined under the applicable provisions
of such Plans.


    (b)        Termination by the Company for Cause or Voluntary Termination by
the Employee Prior to or More than Two Years After a Change in Control. An
Employee who is eligible for Tier III severance payments and benefits under the
Policy pursuant to Part I of this Annex shall be entitled to receive the
payments and benefits from the Company upon termination of employment at any
time prior to a Change in Control or more than two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) for Cause
or is voluntary by the Employee and such termination is not due to death,
Disability or Retirement, and shall be subject to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited and the Employee’s options which have
vested at or before the Employee’s termination of employment (A), if termination
is by the Company (or its subsidiaries) for Cause, such options shall be
immediately canceled, and (B), if termination is voluntary by the Employee, such
options shall remain outstanding and exercisable only for 90 days after such
termination (but in no event past the stated expiration date of the option), and
at the end of such period such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


4

--------------------------------------------------------------------------------

    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (c)        Termination Due to Death, Disability or Retirement Prior to or
More than Two Years After a Change in Control. An Employee who is eligible for
Tier III severance payments and benefits under the Policy pursuant to Part I of
this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment at any time prior to a Change in Control
or more than two years following a Change in Control, if such termination is due
to death, Disability or Retirement and is not for Cause, and shall be subject to
other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP that would have become payable for performance in the
year of termination had Employee’s employment continued, with such award
prorated based on the number of days during the year of termination which
preceded the Employee’s termination. This amount will be payable at such time as
annual incentives for performance in the year of termination otherwise become
payable.


    (iii)        Unless otherwise determined by the Committee, the Employee’s
options, both those vested and not vested at the time of the Employee’s
termination of employment, shall be governed by the terms of the option
agreements in respect of such options.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless deferred by the Employee in the case of
termination due to Disability or Retirement, stock unit awards shall be settled
as promptly as practicable following termination.


    (v)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination had Employee’s employment continued through the end
of such performance cycle, with such LTIP award prorated based on the number of
days during the performance cycle preceding the Employee’s termination. This
amount will be payable at such time as the LTIP awards for the applicable
performance cycle otherwise become payable, except the Committee may instead
make a good faith estimate of the actual performance achieved through the date
of termination and rely on this estimate to determine the amount payable in
settlement of such LTIP award, in which case such payment will constitute full
settlement of such LTIP award.


5

--------------------------------------------------------------------------------

    (vi)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (d)        Termination by the Company Not for Cause or by Employee for Good
Reason Within Two Years After a Change in Control. An Employee who is eligible
for Tier III severance payments and benefits under the Policy pursuant to Part I
of this Annex shall be entitled to receive the payments and benefits from the
Company upon termination of employment within two years following a Change in
Control, if such termination is by the Company (or its subsidiaries) not for
Cause or is by the Employee for Good Reason and such termination is not due to
death, Disability or Retirement, and shall be subject to other terms, as
follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


    (iii)        A lump-sum cash severance payment equal to the product of the
Employee’s Annual Compensation, multiplied by 1.5.


    (iv)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards for each performance cycle on-going at the time of termination,
determined as the target LTIP award for that performance cycle, with each LTIP
award prorated based on the number of days during the performance cycle
preceding the Employee’s termination (divided by the total number of days in the
performance cycle). This amount will be payable as a lump sum.


    (v)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable for the remaining period until the stated
expiration date of the option.


6

--------------------------------------------------------------------------------

    (vi)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee, stock
unit awards shall be settled as promptly as practicable following termination.


    (vii)        The Employee’s Designated Awards, if any, will be subject to
the terms of the Plan and/or stock option agreement under which they were
granted, except that, in the case of options which are Designated Awards, and
irrespective of such plan and/or stock option agreement, Employee will be
entitled to a payment equal to the following: for each share of the Company’s
Common Stock subject to any option which is a Designated Award that remains
outstanding at the date of Employee’s termination subject to this Part II(d),
whether or not such option is then exercisable, the Company shall pay to
Employee the amount determined by subtracting the exercise price thereof from
the highest of (A) the market price per share of Common Stock on the New York
Stock Exchange at the close of business on the effective day of termination, (B)
the price per share contained in any published tender offer made within one year
before or after the date of the Change in Control, (C) the price contained in
any merger or acquisition agreement entered into by the Company and any third
party within one year before or after the date of the Change in Control, or (D)
the market price per share of Common Stock on the New York Stock Exchange on the
date of the Change in Control, and, upon such payment, such option shall be
deemed canceled and annulled.


    (viii)        The Employee will be credited with additional age and years of
service under any Excess Benefit Plan as though the Employee continued to be
employed for a period of 18 months after termination at a rate of compensation
equal to his or her Annual Compensation, and the Employee will be deemed to be
fully vested under any such Excess Benefit Plan, with the time or times at which
benefits are payable under any such Plan unchanged; provided, however, that if
an Excess Benefit Plan does not permit such additional crediting of age and
years of service, then Employee will be paid in a lump sum the present value of
the additional benefits he would have received under such Plan had Employee’s
employment continued to the third anniversary of his termination at an annual
rate of compensation equal to his or her Annual Compensation; provided further,
that the Company’s obligations under any such Excess Benefit Plan shall be fully
funded by deposits into a “rabbi trust” the trustee of which shall be
independent of the Company and the terms of which shall preclude access by the
Company to any of the trust assets, except for attachments by creditors of the
Company upon insolvency or bankruptcy of the Company, until all obligations to
the Employee and his beneficiaries have been satisfied; and provided further,
that the Company may elect to satisfy all obligations to the Employee and his
beneficiaries by payment, as a lump sum, of the present value of the accrued
benefit under any Excess Plan.


7

--------------------------------------------------------------------------------

    (ix)        For a period terminating on the earlier of 18 months following
the date of termination of employment or the commencement of eligibility for
benefits under a new employer’s welfare benefits plan, the maintenance in effect
for the continued benefit of the Employee and his dependents of:


    (A)        all insured and self-insured medical and dental benefit plans of
the Company and subsidiaries in which the Employee was participating immediately
prior to termination, provided that the Employee’s continued participation is
possible under the general terms and conditions of such plans (and any
applicable funding media) and the Employee continues to pay an amount equal to
the Employee’s regular contribution for such participation; and


    (B)        the group life insurance and group disability insurance policies
of the Company and subsidiaries then in effect for Employee;


  provided, however, that if the Company so elects, or if such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, the Company, in lieu of the foregoing, shall
arrange to have issued for the benefit of the Employee and the Employee’s
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those described in this Part II(d)(ix), or,
if such insurance is not available at a reasonable cost to the Company, shall
otherwise provide the Employee and the Employee’s dependents substantially
equivalent benefits (on an after-tax basis); provided further that, in no event
shall the Employee be required to pay any premiums or other charges in an amount
greater than that which the Employee would have paid in order to participate in
the Company’s plans and policies. Notwithstanding anything to the contrary
contained herein, in the event the Employee becomes eligible for benefits under
a new employer’s welfare benefit plan during the 18-month period following the
date of termination, the benefits required to be provided to the employee
pursuant to this Part II(d)(iv) shall be reduced by the amount of substantially
similar benefits provided to the Employee at no additional cost by such new
employer.


    (e)        Termination by the Company for Cause or Voluntary Termination by
the Employee Within Two Years After a Change in Control. An Employee who is
eligible for Tier III severance payments and benefits under the Policy pursuant
to Part I of this Annex shall be entitled to receive the payments and benefits
from the Company upon termination of employment at any time within two years
following a Change in Control, if such termination is by the Company (or its
subsidiaries) for Cause or is voluntary by the Employee not for Good Reason and
such termination is not due to death, Disability or Retirement, and shall be
subject to other terms, as follows:


8

--------------------------------------------------------------------------------

    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        No portion of the Employee’s annual incentive under any AIP for
the year of termination shall be or become payable.


    (iii)        Unless otherwise determined by the Committee, if termination is
by the Company (or its subsidiaries) for Cause all of the Employee’s options
(vested and unvested) shall be immediately forfeited and canceled, and if
termination is voluntary by the Employee, all of the Employee’s options which
have not vested at the time of his termination shall be immediately fully vested
and exercisable, and all of the Employee’s options which have vested at or
before his termination shall remain outstanding and exercisable for 90 days
after such termination (but in no event past the stated expiration date of the
option), and at the end of such period such options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit grants and LTIP
awards which have not vested at the time of the Employee’s termination of
employment shall be immediately forfeited.


    (v)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans.


    (f)        Termination Due to Death, Disability or Retirement Within Two
Years After a Change in Control. An Employee who is eligible for Tier III
severance payments and benefits under the Policy pursuant to Part I of this
Annex shall be entitled to receive the payments and benefits from the Company
upon termination of employment at any time within two years following a Change
in Control, if such termination is due to death, Disability or Retirement and is
not for Cause or voluntary by the Employee for Good Reason, and shall be subject
to other terms, as follows:


    (i)        Such Employee’s annual salary otherwise payable through the date
of termination of employment, together with salary, incentive compensation and
benefits which have been earned or become payable as of the date of termination
but which have not yet been paid to the Employee and unreimbursed business
expenses reimbursable under Company policies then in effect; provided, however,
that the Company and its subsidiaries may offset such amounts against
obligations and liabilities of the Employee to the Company and its subsidiaries.


    (ii)        A cash payment of a prorated portion of the Employee’s annual
incentive under any AIP, determined as the target annual incentive for the year
of termination, with the award so determined then prorated based on the number
of days during the year of termination which preceded the Employee’s
termination. This amount will be payable as a lump sum.


9

--------------------------------------------------------------------------------

    (iii)        Except for Designated Awards, the Employee’s options which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and exercisable, and the Employee’s options shall
remain outstanding and exercisable after termination for the following periods
(but in no event past the stated expiration date of the option): (A) for one
year if termination resulted from the Employee’s death, (B) three years if
termination resulted from the Employee’s Disability, (C) for the remaining
period until the stated expiration date of the option if termination resulted
from Retirement or (D), unless otherwise determined by the Committee, for 90
days. At the end of the applicable post-termination exercise period, such
options shall be canceled.


    (iv)        The Employee’s restricted stock and stock unit awards which have
not vested at the time of the Employee’s termination of employment shall be
immediately fully vested and, unless waived or deferred by the Employee in the
case of termination due to Disability or Retirement, stock unit awards shall be
settled as promptly as practicable following termination.


    (v)        The Employee’s Designated Awards, if any, will be subject to the
terms of the Plan and/or stock option agreement under which they were granted,
except that, in the case of options which are Designated Awards, and
irrespective of such Plan and/or stock option agreement, Employee will be
entitled to a payment equal to the following: for each share of the Company’s
Common Stock subject to any option which is a Designated Award that remains
outstanding at the date of Employee’s termination subject to this Part II(f),
whether or not such option is then exercisable, the Company shall pay to
Employee the amount determined by subtracting the exercise price thereof from
the highest of (A) the market price per share of Common Stock on the New York
Stock Exchange at the close of business on the effective day of termination, (B)
the price per share contained in any published tender offer made within one year
before or after the date of the Change in Control, (C) the price contained in
any merger or acquisition agreement entered into by the Company and any third
party within one year before or after the date of the Change in Control, or (D)
the market price per share of Common Stock on the New York Stock Exchange on the
date of the Change in Control, and, upon such payment, such option shall be
deemed canceled and annulled.


    (vi)        A cash payment of a prorated portion of each of the Employee’s
LTIP awards that would have become payable for each performance cycle on-going
at the time of termination, determined as the target LTIP award for that
performance cycle, with each LTIP award prorated based on the number of days
during the performance cycle preceding the Employee’s termination (divided by
the total number of days in the performance cycle). This amount will be payable
as a lump sum.


10

--------------------------------------------------------------------------------

    (vii)        The Employee’s benefits and rights under any welfare benefit
Plan, the Retirement Plan and any Excess Benefit Plan shall be determined under
the applicable provisions of such Plans, except that the Employee will be deemed
to be fully vested under any such Excess Benefit Plan.


    (g)        Entitlement to Gross-Up. Tier III level participants shall be
entitled to the Gross-Up Payment in accordance with Section 6 of the Policy.


    (h)        Period During Which Restrictions Under Section 7(a)(i) and (ii)
Apply. Tier III level participants shall be subject to the Non-competition
Period under Section 7(a)(i) of this Policy for 12 months following termination
of employment rather than two years, and shall be subject to the restrictions
under Section 7(a)(ii) of this Policy for 12 months following termination of
employment rather than two years. Except for this limitation, Sections 7(a)(i)
and 7(a)(ii) apply to each such participant in accordance with their terms.


11